DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ORGANIC LIGHT-EMITTING DISPLAY APPARATUS COMPRISING SELF-ASSEMBLED LAYER CONTAINING FLUORINE.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of U.S. Patent No. 10,658,438 B2 (hereinafter “Patent 438”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variants of the noted claims of Patent 438.
Regarding Claim 1, Patent 438 teaches an organic light-emitting display apparatus, comprising: a substrate; a first first electrode on the substrate; a first functional layer on the first first electrode, the first functional layer including a first emission layer; a first second electrode on the first functional layer; a second first electrode on the substrate, the second first electrode being spaced apart from the first first electrode; a second functional layer on the second first electrode, the second functional layer including a second emission layer; a second second electrode on the second functional layer; a pixel-defining layer including an insulating layer and covering an edge of the first first electrode and an edge of the second first electrode; and a layer under the pixel-defining layer, the layer containing fluorine and surrounds peripheries of the first first electrode and the second first electrode (Patent 438, claim 9).  Furthermore, claim 9 of Patent 438 additionally teaches that the layer is a self-assembled layer containing a hydrolysable reactive group (Patent 438, claim 9).  Accordingly, claim 9 of Patent 438 has a narrower scope of claim compared to claim 1 of the instant application.
Regarding Claim 2, Patent 438 teaches wherein the layer overlaps end portions of the first first electrode and the second first electrode (Patent 438, claim 9).
Regarding Claim 3, Patent 438 teaches wherein the layer includes a fluorocarbon group (-CF3) (Patent 438, claim 9 in combination with claim 10).
Regarding Claim 4, Patent 438 teaches wherein the first first electrode and the second first electrode include a conductive oxide (Patent 438, claim 9 in combination with claim 11).
Regarding Claim 5, Patent 438 teaches wherein the first first electrode and the second first electrode include at least one of indium tin oxide, indium zinc oxide, zinc oxide, indium oxide, indium gallium oxide, and aluminum zinc oxide (Patent 438, claim 9 in combination with claim 12).
Regarding Claim 6, Patent 438 teaches further comprising a common electrode integrally formed on the first second electrode and the second second electrode (Patent 438, claim 9 in combination with claim 13).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bang et al. (US 2018/0033967 A1; hereinafter “Bang”).
Regarding Claim 1, referring to Figs. 8-9 and related text, Lee teaches an organic light-emitting display apparatus, comprising: a substrate (100) (paragraph 49); a first first electrode (101) on the substrate (paragraph 49); a first functional layer (151) on the first first electrode, the first functional layer including a first emission layer (paragraph 69); a first second electrode (181) on the first functional layer (paragraph 129); a second first electrode (102) on the substrate, the second first electrode being spaced apart from the first first electrode (paragraph 49); a second functional layer (152) on the second first electrode, the second functional layer including a second emission layer (paragraph 84); a second second electrode (182) on the second functional layer (paragraph 129); a pixel-defining layer (125) including an insulating layer (photoresist) and covering an edge of the first first electrode and an edge of the second first electrode (paragraphs 15, 49, and 107); and a layer (125) under the pixel-defining layer, the layer containing fluorine (fluoropolymer) and surrounds peripheries of the first first electrode and the second first electrode (paragraphs 15, 49, and 106-115).  
Regarding Claim 4, Bang Lee teaches wherein the first first electrode and the second first electrode include a conductive oxide (paragraph 55).
Regarding Claim 5, Bang teaches wherein the first first electrode and the second first electrode include at least one of indium tin oxide, indium zinc oxide, zinc oxide, indium oxide, indium gallium oxide, and aluminum zinc oxide (paragraph 55).
Regarding Claim 6, Bang teaches further comprising a common electrode (180) integrally formed on the first second electrode and the second second electrode (paragraph 49).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwahara et al. (US 2007/0132368 A1; hereinafter “Kuwahara”).
Regarding Claim 1, referring to Fig. 1 and related text, Kuwahara teaches an organic light-emitting display apparatus, comprising: a substrate (21) (paragraph 51); a first first electrode (3 of 1R) on the substrate (paragraph 65); a first functional layer (7R) on the first first electrode, the first functional layer including a first emission layer (6R) (paragraph 65); a first second electrode (a portion of 8 for 1R) on the first functional layer (paragraph 60); a second first electrode (3 of 1G) on the substrate, the second first electrode being spaced apart from the first first electrode (paragraph 65); a second functional layer (7G) on the second first electrode, the second functional layer including a second emission layer (6G) (paragraph 65); a second second electrode (a portion of 8 for 1G) on the second functional layer (paragraph 60); a pixel-defining layer (an upper portion of 32) including an insulating layer (for example, silicon dioxide) and covering an edge of the first first electrode and an edge of the second first electrode (paragraphs 126-132); and a layer (a combination of 31 and a lower portion of 32) under the pixel-defining layer, the layer containing fluorine (fluorocarbon resin) and surrounds peripheries of the first first electrode and the second first electrode (paragraphs 126-132).  
Regarding Claim 2, Kuwahara teaches wherein the layer overlaps end portions of the first first electrode and the second first electrode (fig. 1).
Regarding Claim 3, Kuwahara teaches wherein the layer includes a fluorocarbon group (paragraphs 132).
Regarding Claim 4, Kuwahara teaches wherein the first first electrode and the second first electrode include a conductive oxide (paragraphs 72-73).
Regarding Claim 5, Kuwahara teaches wherein the first first electrode and the second first electrode include at least one of indium tin oxide, indium zinc oxide, zinc oxide, indium oxide, indium gallium oxide, and aluminum zinc oxide (paragraphs 72-73).

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0033968 A1; hereinafter “Lee”).
Regarding Claim 1, referring to Fig. 1 and related text, Lee teaches an organic light-emitting display apparatus, comprising: a substrate (100) (paragraph 43); a first first electrode (101) on the substrate (paragraph 43); a first functional layer (151) on the first first electrode, the first functional layer including a first emission layer (paragraph 71); a first second electrode (181) on the first functional layer (paragraph 43); a second first electrode (102) on the substrate, the second first electrode being spaced apart from the first first electrode (paragraph 43); a second functional layer (152) on the second first electrode, the second functional layer including a second emission layer (paragraph 92); a second second electrode (182) on the second functional layer (paragraph 43); a pixel-defining layer (an upper portion of 110) including an insulating layer (an organic insulating film) and covering an edge of the first first electrode and an edge of the second first electrode (paragraphs 52-54); and a layer (a lower portion of 110) under the pixel-defining layer, the layer containing fluorine (a fluorine-based polymer) and surrounds peripheries of the first first electrode and the second first electrode (paragraphs 52-54).  
Regarding Claim 2, Lee teaches wherein the layer overlaps end portions of the first first electrode and the second first electrode (fig. 1).
Regarding Claim 4, Lee teaches wherein the first first electrode and the second first electrode include a conductive oxide (paragraph 50).
Regarding Claim 5, Lee teaches wherein the first first electrode and the second first electrode include at least one of indium tin oxide, indium zinc oxide, zinc oxide, indium oxide, indium gallium oxide, and aluminum zinc oxide (paragraph 50).
Regarding Claim 6, Lee teaches further comprising a common electrode (180) integrally formed on the first second electrode and the second second electrode (paragraph 43).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829